Per curiam.
In the fall of even numbered years, this court receives numerous primary and election contest cases. This is one of them.
In this case, the trial court entered an order on September 7, 1984, declaring Evans to be the winner over Ward in the Democratic Primary race for sheriff of Jackson County. Because an unsuccessful motion for reconsideration was filed by Ward in the trial court, notice of appeal was not filed until September 14 (amended September 17).
The record was docketed in this court on September 28. Ward’s motion to expedite was received in this court, by certified mail, effective October 9, urging this court to find that the result of the primary was in doubt and that it was therefore invalid, and to order that a second primary be held before the November 6 general election.
Time would not permit a decision by this court and the holding of a second primary before November 6. The court therefore reviewed the matter, found that the trial court’s order appeared correct, and denied the motion to expedite.
The November 6 election having been held, Evans moves that this appeal be dismissed as moot. The motion to dismiss is granted. See Palmer v. Conner, 247 Ga. 35 (273 SE2d 612) (1981).

Appeal dismissed as moot.


All the Justices concur, except Smith, J., not participating.

Gregory M. Perry, for appellee.